                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

DONALD HOLDEN, BRANDON
PEKKALA, and JOHN PERRIN,

                             Plaintiffs,                         OPINION AND ORDER
       v.
                                                                       17-cv-636-wmc
CAPSTAN CORPORATION,
FRASER SHIPYARDS, INC., and
THE INTERLAKE STEAMSHIP COMPANY,

                             Defendants.


       This is the second of four lawsuits arising from the alleged lead poisoning of workers

retrofitting the Herbert C. Jackson with diesel engines while in drydock. As in the first case,

Holder v. Fraser Shipyards et al., 288 F. Supp. 3d 911 (W.D. Wis. 2018), plaintiffs allege

claims against the Jackson’s owner, Interlake Steamship Company; the shipyard where the

work was performed, Fraser Shipyards, Inc.; and Fraser’s parent corporation, Capstan

Corporation. Similarly, as in Holder, defendant Interlake alleges crossclaims against Fraser

Shipyards for indemnity or contribution.       Pending before the court for decision are:

Fraser’s motion for summary judgment on plaintiffs’ claims and Interlake’s crossclaims

(dkt. #60); Interlake’s motion for summary judgment on plaintiffs’ claims (dkt. #66); and

Interlake’s motion for partial summary judgment on its crossclaims against Fraser (dkt.

#68). For reasons explained below, Fraser’s motion on the crossclaims is granted in part

and denied in part; Interlake’s motion on the crossclaim is denied; and their motions on
plaintiffs’ claims are denied. 1



                                     UNDISPUTED FACTS 2

      A. Parties

         Plaintiffs all worked on the Jackson while it was in dry dock at Fraser Shipyards in

early 2016. Mississippian Donald Holden was a welder who worked on the Jackson in

January and February 2016, although there seems to be a dispute about whether he also

worked in March 2016. Iowan Brandon Pekkala was a boilermaker who worked on the

Jackson from January 25 through July 21, 2016. 3 North Dakotan John Perrin was also a

boilermaker and worked on the Jackson from January 18 until March 24, 2016. 4 Plaintiffs

acknowledge never taking instruction from Interlake Steamship agents or employees.


1
 Also pending before the court are three related motions by plaintiffs which seek: (1) to strike new
evidence submitted by Fraser in its reply brief (dkt. #126); (2) to strike new evidence contained in
Phil Moore’s declaration (dkt. #136); and (3) to expand the summary judgment record (dkt. #156).
For reasons discussed briefly below, the court will deny the first two motions, but grant the third.
Of course, at trial, plaintiff may contest this “new” evidence, just as defendants may contest the
opinions of plaintiffs’ experts.

2
  The following facts are material and undisputed for purposes of summary judgment except where
noted below. At the outset, the court notes that the parties have used their responses to and replies
in support of proposed findings of fact to push their legal arguments. (See e.g., Interlake’s Reply to
Pls.’ Resp. to Interlake’s PFOF (dkt. #130) ¶¶ 16, 33, 44; Pls.’ Resp. to Interlake’s PFOF (dkt.
#110) ¶¶ 16, 33, 44.) This type of response -- including the copying and pasting of text from one
response to another -- is not helpful because the court’s task at summary judgment is to identify
areas of factual dispute. Responses and replies that seek to obfuscate the facts are simply a waste of
the parties’ -- and the court’s -- time and effort. To their credit, however, this time around the
parties’ summary judgment submissions are not rife with pointless evidentiary objections all too
prevalent in the first case, so the court will not impose monetary sanctions this time. Any recurrence
of either abuse in the parties’ summary judgment submissions in the third or fourth related cases,
however, will likely result in sanctions.

3
    Plaintiffs note, however, that he was on paid medical leave from March 28 through April 18.

4
 Interlake notes that Perrin injured his shoulder early on in his time at Fraser Shipyards. (See
Perrin Dep. (dkt. #56) 37:25-38:3.)


                                                  2
       Defendant Capstan, Fraser’s parent corporation, is incorporated in Wisconsin with

its principal place of business in Minnesota. Todd Johnson served as Capstan’s CEO and

chairman, as well as Fraser’s CEO, during the Jackson’s repowering project at Fraser

Shipyards.   Fraser, a Wisconsin corporation with its principle place of business in

Wisconsin, has been in the shipyard business for decades and had previously done work

for Interlake, the Jackson’s owner. Before the Jackson repowering project, Fraser had the best

achievable workers’ compensation safety rating.       (Johnson Dep. (dkt. #65) 89:8-18.)

Defendant Interlake, a Delaware corporation with its principal place of business in Ohio,

contracted with Fraser to repower the Jackson on September 30, 2015.

       Fraser is typically busiest during the winter months (from December through late

March) because that is when Great Lakes vessels undergo repair, maintenance, and

modification. In order to meet the increased demand for services during this season, Fraser

must increase its workforce. In late 2015, Fraser sought staffing assistance, first from Chris

Jensen & Sons Co. (“CJS”) and then from Tradesmen International.



   B. Client Services Agreement with Tradesmen

       Fraser Shipyards and non-party Tradesmen entered a contract on February 18,

2011. Among other things, the Client Services Agreement provided that: (1) Tradesmen

would assign workers to Fraser; and (2) Fraser was “solely responsible for directing,

supervising and controlling Tradesmen employees as well as their work.” (Client Services

Agreement (dkt. #63-2) 2.) Likewise, Fraser had the right to “terminate a worker” at its

“sole discretion . . . at any time for any lawful reason.” (Id.) Fraser was also responsible

for paying Tradesmen “the bill-out rate(s) per hour, multiplied by the number of hours


                                              3
worked by Tradesmen workers,” while Tradesmen was “responsible for the payment of

wages, withholding Federal and State income taxes, paying Federal Social Security taxes,

unemployment insurance and maintaining worker’s compensation insurance coverage.”

(Id.) Accordingly, Tradesmen paid Holden directly after withholding for his taxes, paid

social security taxes, and funded unemployment benefits and workers’ compensation

insurance.   Even so, the Client Services Agreement did not use the term “borrowing

employees.” Under their contract, Tradesmen assigned workers to Fraser to work on the

Jackson, including Holden.

       While plaintiffs acknowledge that Holden was assigned by Tradesmen to Fraser,

they contend that he actually worked for Tradesmen. This was also Holden’s belief, such

that he would have raised with Tradesmen any problems he had getting paid while working

on the Jackson.    Further, Tradesmen was the entity that notified Holden of his lead

exposure.

       Defendant Fraser and plaintiffs disagree about whether Timothy Pierce, Fraser’s

temporary foreman, “directed, supervised, controlled and monitored Holden’s work.” (See

Fraser’s Reply to Pls.’ Resp. to Fraser’s PFOF (dkt. #120) ¶ 7.) Those parties also dispute

whether “Fraser closely monitored Holden’s work.” (Id. ¶ 9.) They further dispute the

type of work Holden was doing on the Jackson, and whether that work was part of the

repowering project or was performed under a separate purchase order. 5 Nevertheless, for




5
 Plaintiffs rely on Holden’s deposition testimony that he welded in the engine room (Holden Dep.
(dkt. #54) 132:2-7) while Fraser points the court to two purchase orders, which both identify the
“Total Cost” as $0.00 (Purchase Order (dkt. #63-5) 7; Purchase Order (dkt. #63-6) 10), as well as
the statement of CEO Farkas (Farkas Decl. (dkt. #63) ¶ 12).


                                               4
his work, the parties agree that Fraser provided Holden welding rods, torches, a welding

machine, sawzalls, and come alongs. (Holden Dep. (dkt. #54) 269:20-270:1, 270:8-16.)

Fraser also provided safety equipment: gloves, safety glasses, and respirator filters (for

Holden’s personal respirator). Holden further contends that he brought other tools. (Id.

137:23-138:4.)



   C. Master Agreement with CJS

       Since December 16, 2015, Fraser had a separate contract with CJS “to service, repair

and modify vessels in [Fraser’s] yards, as an independent contractor.” (Master Agreement

(dkt. #63-3) at 3.) That contract specified that CJS was being hired to perform work

              under [Fraser’s] general direction . . ., in a reasonable and
              workmanlike manner, in a manner consistent with all Project
              plans and specifications . . ., in a manner consistent with the
              Project progress schedules established . . ., and in all other
              manners in accordance with this Agreement and the Contract
              Documents.

(Id.) The agreement also specified that CJS was hired to “provide welders and fitters to

assist [Fraser] with various steel projects during the period of December, 2015 through

June, 2016,” with the work “primarily be[ing] steel removal and replacement in various

parts of the ships as directed by [Fraser].” (Id. at 19.) Fraser acknowledged that it did not

have the authority to terminate CJS employees under the agreement, but contends that

CJS staff were all subject to its direction, control and supervision. Plaintiffs dispute this,

pointing to the Master Agreement, which described CJS as “an independent contractor”

and gave Fraser the right of “general direction.” (Fraser Reply to Pls.’ Resp. to Fraser’s

PFOF (dkt. #120) ¶ 18.)



                                              5
       The agreement required CJS to “provide adequate and sufficient labor, crews, and

equipment as necessary to timely progress the Work consistent with the Schedule of Work,

and to immediately advise [Fraser], in writing, of any reasons why it cannot timely proceed

with its Work,” as well as “all of the necessary . . . services, including, but not limited to,

competent supervision . . . as are necessary for the proper and timely progress and

performance of the Subcontractor’s Work.” (Master Agreement (dkt. #63-3) 9.) Likewise,

CJS was required to provide reports “as often as required.” (Id.) The Master Agreement

required CJS to “use all Project payments to pay its Project subcontractors and suppliers,

and that all such payments made by . . . Contractor to Subcontractor, are made in trust for

the use and benefit of Subcontractor’s project employees, subcontractors, and suppliers.”

(Id. at 4.)     Fraser “agree[d] to pay [CJS] for the satisfactory performance of the

Subcontractor’s Work at the CURRENT CONTRACT LABOR RATES.” (Id.)

       While plaintiffs and Fraser agree that Perrin and Pekkala were employed by CJS

and worked on the Jackson, they disagree about whether they worked for CJS or Fraser, as

well as whether their work was monitored, supervised, directed and controlled by Fraser

supervisors. 6 Likewise, they disagree about whether Fraser had the discretion to fire Perrin


6
  In response to many of Fraser’s proposed facts, plaintiffs object to the affidavit of Fraser president
and COO James Farkas as support without demonstrating that he had first-hand knowledge of the
facts to which he attests. Fraser then countered with an additional Farkas declaration attesting
generally to having “personal knowledge” in his capacity as “President and Chief Operating Officer.”
(Farkas Decl. (dkt. #118).) Plaintiffs’ motion to strike this declaration (see Pls.’ Mot. Strike (dkt.
#126)) will be denied. While the court is skeptical that Farkas’s capacity as president and COO
will prove sufficient to lay a proper foundation at trial, the court will assume it is sufficient for
purposes of summary judgment. If plaintiffs truly believe that Farkas was unaware of specific facts
(e.g., about the supervising foremen), the best way to demonstrate that would have been by offering
his deposition testimony or other evidence countering his declaration, not to object on the basis of
a lack of personal knowledge. Of course, plaintiffs are free to renew objections at trial on this basis
if Fraser’s counsel fails to lay a proper foundation.


                                                   6
and Pekkala from the Jackson project. (See Fraser’s Reply to Pls.’ Resp. to Fraser’s PFOF

(dkt. #120) ¶ 27.)

       Plaintiff Pekkala was a member of the International Brotherhood of Boilermakers

and applied for a job with CJS on January 25, 2016. Fraser and the plaintiffs dispute

whether he received his jobsite orientation from Fraser’s human resources officer Rivord or

a CJS employee. When Pekkala started working on January 25, 2016, Fraser asked him to

fill out paperwork, and Pekkala listed himself as an employee of CJS. Rivord signed off on

these documents. From January through July 2016, CJS issued Pekkala’s paychecks and

made his pension contributions. Similarly, Pekkala’s Statement of Earnings from the

Social Security Administration lists CJS as a 2016 employer, while there is no mention of

Fraser as an employer. Finally, during the time that Pekkala worked on the Jackson, he

completed daily time cards listing “Chris Jensen & Son Co.” at the top. Still, as it did with

Holden, Fraser provided Pekkala with the tools he needed on the Jackson, including a

welder, grinder, torch, steel and nylon chokers, chain falls, and come alongs.

       Perrin was a member of the International Brotherhood of Boilermakers Local 647.

He applied and was hired for a position with CJS on January 18, 2016. Perrin testified

that CJS wrote his paychecks, although he understood that “Fraser Shipyard was paying

the bill.”   (Perrin Dep. (dkt. #56) 61:8-22.)      At the same time, his pension trust

contributions from January through March 2016 were made by CJS.                  On Perrin’s

Statement of Earnings, the Social Security Administration lists CJS as an employer for

2016, not Fraser. While he worked on the Jackson, Perrin completed daily time cards.

These time cards, like those completed by Pekkala, had “Chris Jensen & Sons Co.” at the



                                             7
top. While Perrin may have brought his own personal protective equipment, it appears

that Fraser provided him with all his tools. (Compare Perrin Dep. (dkt. #56) 190:17-22

(testifying he did not bring any of his own tools) with Perrin Interrogatory Resp. (dkt. #84-

9) 3-4 (explaining he brought his own personal protective equipment and hand tools).) 7



    D. The Repowering Project

       In 2006, Interlake started a 10-year, $100,000,000 “fleet upgrade” program that

included “major overhauls” for five of its 10 ships. Four of these ships would be converted

from steam to diesel power. (Press Release (dkt. #101-2) 1-2.) The Jackson was the fourth

of these conversions. (Id.) On June 8, 2015, Interlake announced the Jackson repowering

project, stating that it was “in discussions with potential shipyards to do the repowering

work.” (Id. at 2.) On June 15-16, 2015, representatives of Fraser, including Derek Tanula

(the yard superintendent) and Tom Curelli (vice president of engineering and director of

operations), toured the Jackson with Ian Sharp (Interlake’s director of fleet projects) at the

Port of Marquette, during which the presence of lead on the Jackson was discussed.

       As noted above, Interlake and Fraser Shipyards entered the Shipbuilding Contract

in September 2015. The Jackson was “the first major repowering for Fraser since the mid-

1980s.” (Id. at 5.) The parties dispute whether Fraser was required to present a binder of

safety procedures to Interlake. (See Interlake’s Resp. to Pls.’ PFOF (dkt. #132) ¶ 67;

Fraser’s Resp. to Pls.’ PFOF (dkt. #121) ¶ 47.) Fraser’s safety director, Grant Huttel,




7
  Since Perrin’s sworn testimony is inconsistent with his interrogatory response and that response
is hearsay when offered by plaintiffs for the truth of the matter asserted, his deposition testimony
controls at summary judgment.


                                                 8
would have been responsible for compiling such a binder. 8 While Fraser listed health and

safety policies in an employee safety manual, there is a dispute whether it contained all of

the safety policies, including whether it contained policies applicable to lead. (Interlake’s

Resp. to Pls.’ PFOF (dkt. #132) ¶¶ 71-72.) Interlake and the plaintiffs also disagree

whether Interlake’s Quality, Safety and Environmental System Manual applied while the

Jackson was at Fraser Shipyards, in large part because they dispute whether Interlake had

control of the ship. (Interlake’s Resp. to Pls.’ PFOF (dkt. #132) ¶¶ 127-129.)

          As noted, the repowering project was intended convert the ship’s propulsion system,

replacing the steam turbine engines with two diesel engines.                This project included

installing: the two diesel engines; a new propeller, propeller blades, and tailshaft; a new

control room and console; and new main and operating decks. These installations also

required updating associated electrical components, piping, structures and equipment.

Further, the Jackson’s safety and other systems were updated.

          Before any of this could occur, however, the Jackson’s main propulsion boilers,

propulsion turbine, propulsion controls, reduction gear, main switch gear and electrical

motor controls were demolished and removed. The Jackson also had its propeller and rudder

blades, hub, unloading diesel, steam turbine, emergency generators, and stack removed.

Shortly after the Jackson arrived at Fraser Shipyards, Fraser further cut holes in the bottom

of its ballast tanks, despite the ship having “docking plugs” on the bottom of its hull’s shell




8
    Huttel served as Capstan’s corporate safety director until he resigned on January 8, 2016.


                                                   9
plating. 9 At times, therefore, the Jackson was in dry-dock with a 4-foot by 7-foot hole in

the starboard-side hull below the waterline.

          In early January 2016, the Jackson’s ballast suction manifold and the tank isolating

valves were also removed, leaving the former ballast piping open. 10 According to Sharp,

Interlake’s director of fleet projects, had the dry dock flooded “water would uncontrollably

flow into the [Jackson’s] opened ballast tanks, pass through the ballast pipes, which were

open to the engine room, and flood the engine room.” (Sharp Decl. (dkt. #72) ¶ 17.) By

January 2, 2016, the Jackson’s ballast low sea inlet valves had been removed, which Sharp

contends meant that, had the dry dock flooded, “water would flow uncontrolled through

the opened sea chests, flood the engine room, flood through the open ballast piping to each

ballast tank . . . and flood the ballast tanks.” (Id. ¶ 18.) Sharp further contends that the

Jackson would have been incapable of navigation, because the shell plating had by then been

removed from the ballast tanks, along with the docking plugs.

          Still, plaintiffs contend, these conditions would not prevent the Jackson from floating

or being used for transport because the Jackson kept its bow, stern, keel, anchors, decks,

cargo hold, self-unloader, superstructure, lifeboats, navigation lights, mooring lines, and

funnel, as well as retained the appearance of a vessel, throughout all of this work. As a

result, there remain factual disputes whether the Jackson was capable of navigating, whether

it had been removed from navigation, and whether it could float. (See Interlake’s Reply to



9
  “Docking plugs” are used to drain water from the ballast tanks in the winter to prevent ice from
forming in the tanks and associated damage, as well as repairing the ship’s bottom shell structure
while in dry dock.

10
     The ballast suction manifold was approximately 50-60 feet in length and 2 feet in diameter.


                                                 10
Pls.’ Resp. to Interlake’s PFOF (dkt. #130) ¶¶ 14-15.)

       While the Jackson was at Fraser Shipyards, there was no captain or crew onboard. 11

Nevertheless, Interlake’s representative Mike Wolny was onsite every work day. According

to Sharp, Wolny was the only agent for Interlake onsite throughout the repowering project,

and his job was “to inspect the material and workmanship of Fraser and to ensure that

Fraser was installing the equipment and systems in accordance with the detailed

engineering construction drawings.” (Sharp Decl. (dkt. #72) ¶ 26.) While Fraser agrees

with this characterization, 12 plaintiffs purport to dispute it, arguing that Wolny was an

Interlake employee, who provided weekly reports to Sharp and was tasked with being

Interlake’s “eyes and ears.” (Pls.’ Resp. to Interlake’s PFOF (dkt. #110) ¶ 38.)

       Although plaintiffs and Interlake dispute Wolny’s authority over both the workers

and the work being done on the Jackson, they agree that the workmanship and materials

were subject to inspection by Interlake’s onsite representative and that Interlake’s approval

was needed for additional work or change orders. Likewise, Wolny did produce Weekly

Repower Reports for Interlake’s director of fleet projects, and he had weekly meetings with

Fraser’s VP of engineering and director of operations, Curelli, who served as the primary

contact point between Fraser and Interlake. Indeed, they saw each other more often than

that. Plus, Interlake has identified five other representatives who were present at Fraser



11
  Fraser notes that the Jackson did have a crew and a captain aboard in September 2016 when it
was undergoing sea trials. (Fraser’s Resp. to Interlake’s PFOF (dkt. #102) ¶ 24.)

12
  In fact, Fraser and Interlake agree that “if Wolny had come to [Fraser’s Director of Operations
Curelli] and told him there was a hazardous condition, Wolny had no authority to stop work”
because “Fraser would have needed to make that determination on its own.” (Interlake’s Reply to
Fraser’s Resp. to Interlake’s PFOF (dkt. #135) ¶ 49.)


                                               11
Shipyards between December 1, 2015, and May 1, 2016: Sharp, Kidder (Sharp’s assistant),

safety manager Sam Allgood, fleet engineer Dale Miller, and Moore.

          The contract price for the repowering project was $9,784,295, while the total cost

for the project exceeded $19 million. (Compare Shipbuilding Contract (dkt. #72-1) 12 with

Sharp Decl. (dkt. #72) ¶ 4.) The work on the Jackson was supposed to take approximately

six months. The Jackson entered Fraser Shipyards’ flooded dry dock on December 11, 2015,

and was in dry dock from December 15 until May 31, 2016. 13 During the time that the

repowering project was ongoing, the Jackson was also undergoing winter repair work. All of

this work was undertaken to keep the Jackson functional. When the Jackson ultimately

departed Fraser Shipyards, Interlake announced:

                 The newly repowered M/V Herbert C. Jackson departed Fraser
                 Shipyards in Superior, Wis., yesterday giving a farewell salute
                 to the Twin Ports where it has been undergoing its steam-to-
                 diesel conversion since December 21.
                 ***
                 “After a successful repowering at Fraser Shipyards, the Herbert
                 C. Jackson returns to service as an extremely versatile and
                 efficient River Class freighter with a bright new future of
                 carrying cargoes for our Great Lakes customers for decades to
                 come,” says Interlake President Mark W. Barker.

(Press Release (dkt. #79-5) 7-8.)

          Plaintiffs and Interlake agree that the Jackson maintained an American Bureau of

Shipping (“ABS”) Class Certificate throughout the repowering project, 14 although

Interlake contends that the Jackson needed a new certificate after the repowering project



13
     The ship was not actually returned to Interlake until September 25, 2016.

14
  ABS verifies that vessels comply with requirements for construction, design, and periodic surveys,
but no party adequately explains the importance of this verification at summary judgment.


                                                 12
because it no longer met the conditions of its prior certificate. In fact, the Jackson received

a new interim certificate in September and final certificate in December 2016.                   (See

Interlake’s Reply to Pls.’ Resp. to Interlake’s PFOF (dkt. #130) ¶ 25.) Likewise, Interlake

contends that the Jackson required a new certificate of inspection (“COI”) from the United

States Coast Guard following the repowering project because it no longer satisfied the

requirements of its prior COI. Plaintiffs dispute this latter contention, arguing that the

Jackson maintained the necessary COI throughout. (Id. ¶ 26.) Plaintiffs’ expert John

Sullivan opined that “Public Coast Guard databases show the Jackson, Primary Vessel

Number 278780 . . . has maintained a Coast Guard Certificate of Inspection (COI), since

April 2001,” indicating that it remained in service, especially in light of the fact that Great

Lakes ships -- like the Jackson -- normally remain unused during the winter for a few months.

(Sullivan Rpt. (dkt. #94) 17.) 15 Regardless, the Jackson underwent extensive sea trials

following the repowering project before it could receive new certifications from ABS and

the Coast Guard. The failure mode effects and design load verification analyses occurred

on September 22, 2016, and the Coast Guard issued an interim COI on September 23.




15
   Plaintiffs have sought to supplement the factual record at summary judgment “to include
affidavits from the experts whose reports plaintiffs have relied on in opposing Interlake’s motion
for summary judgment,” explaining that “[i]n these affidavits each expert swears under penalty of
perjury that the opinions and bases stated in his or her report [are] true and accurate to the best of
each expert’s knowledge.” (Mot. to Suppl. Summ. J. Record (dkt. #156) 1.) This motion was
prompted by Interlake’s objections that the expert reports were “unsworn.” (Id. at 2.) Because
plaintiffs’ motion to supplement will be granted, the court considers those expert opinions where
appropriate. Interlake’s concerns, for example, about facts outside of an expert’s purview or outside
an expert’s personal knowledge are, at times, well taken. Regardless, Interlake’s objections that the
proposed facts are improper because they are not based on admissible evidence and violate this
court’s summary judgment procedures elevate form over substance, and largely appear to be an
attempt to stymie the court’s role at summary judgment for reasons set forth in this opinion.


                                                 13
   E. Knowledge of Lead

       Ships of a similar age to the Jackson were commonly known in the maritime industry

to have lead paint. In fact, prior to the 1970s, most maritime paint coatings were lead-

based because it dried quickly and held up to harsh environments. Procedures to handle

and remove lead have been promulgated by federal and state governments since the 1970s.

See, e.g., OSHA 1910.1025 (lead removal standard for shipyard work). Nevertheless,

Interlake disputes that it: (1) was actually aware of the lead paint on the Jackson; (2) knew

that Fraser was failing to protect workers from lead paint or other harmful toxic substances;

(3) maintained any control over the Jackson while it was in dry dock; (4) had control over

other aspects of the workplace at Fraser; and (5) could stop the work being performed.

Similarly, Fraser contends that it did not know about the excessive lead exposure until

March 28, 2015, and took appropriate steps to protect workers after it became aware. At

the same time, Fraser (1) admits that it and its subcontractors were responsible for

performing all of the repowering project’s work; (2) acknowledges that the Shipbuilding

Contract purported to transfer active control of the Jackson to Fraser; and (3) understood

that Wolny had “limited authority” over the repowering project.          (Fraser’s Resp. to

Interlake’s PFOF (dkt. #102) ¶¶ 42, 46, 48; Fraser’s Reply to Pls.’ Resp. to Fraser’s PFOF

(dkt. #120) ¶¶ 34-35.)

       While Fraser further admits that Interlake brought concerns about lead paint to

Fraser’s attention, plaintiffs contend that lead abatement was not included in Fraser’s bid

to Interlake for the Jackson repowering project based on selective excerpts of Curelli’s

confusing deposition testimony. (See Pls.’ Resp. to Fraser’s PFOF (dkt. #87) ¶ 33 (citing



                                             14
Curelli Dep. (dkt. #57) 68:11-15 (agreeing that the bid “did not contain a line item for

lead testing or lead abatement”); Curelli OSHA Dep. (dkt. #85) 36:3-6 (testifying that the

bid and contract did not address lead); id. 37:4-24 (testifying that he took lead into account

in doing the bid, but lead was not “specifically mentioned in that bid”)).) However, there

is no dispute that Fraser was advised in the Shipbuilding Contract that “there may be

asbestos and lead paint on or in the Herbert C. Jackson,” and Fraser bore the “responsibility

to safely remove any and all asbestos and lead paint that is disturbed as a result of this

conversion, all to the requirements of all local, state and federal regulations.” (Shipbuilding

Contract (dkt. #72-1) 43.) Fraser does admit to being aware of the presence of lead aboard

the Jackson “no later than” October 2015. (Fraser Interrogatory Resp. (dkt. #89-13) 4-5.)

       A “kick off” meeting was held October 12-13, 2015, at Fraser Shipyards. Interlake’s

Chad Kidder organized the meeting and representatives of Bay Engineering, Benson

Electric, Fraser Shipyards, Interlake, MAST, Northern Engineering, Robinson Brothers,

and Toromont attended. The agenda for that meeting specifically referenced an “Asbestos

Abatement Plan,” but not a lead abatement plan. Fraser’s engineering vice president,

Curelli, however, acknowledges that at this “kick-off” meeting Interlake informed Fraser

about the possibility of lead paint on the Jackson.

       On October 23, 2015, Matt James, a Fraser production coordinator working on the

Jackson, emailed a painting contractor for a cost quote for painting the Jackson’s engine

room. Six days later, James further advised the contractor to “be aware that paint in this

area may contain lead,” and he offered to do a walk-through inspection with the contractor.

James separately obtained a quote from Robinson Brothers about removing lead paint from



                                              15
the Jackson’s engine room on November 30, 2015. Interlake acknowledges all of this

activity, while contending that the contemplated engine room paint removal was not part

of the winter or repowering work Interlake originally contracted to undertake, so Interlake

never took on this remediation work. (Interlake’s Resp. to Pls.’ PFOF (dkt. #132) ¶ 61.)

While James emailed Interlake’s fleet engineer, Dale Miller, a quote for painting the

Jackson’s engine room on December 4, 2015, Miller ultimately declined to have Fraser

perform this additional task, and James testified that Interlake “decided not to pursue this

because of cost. And I think more importantly, it would have delayed delivery of the ship.”

(James Dep. (dkt. #80) 43:22-44:9.)

       On December 15, 2015, representatives of Fraser and Interlake met again. At that

time, Interlake had not relinquished control of the Jackson for the repowering project. 16

During this meeting, Interlake specifically informed Fraser that the Jackson likely contained

lead paint.   Interlake’s representatives also informed Fraser that other shipyards had

policies and procedures for detecting lead paint and monitoring air quality for worker

safety. In response, Interlake’s Sharp maintains that Fraser’s Curelli “assured Interlake

that Fraser had a system in place for dealing with lead paint and other toxins.” (Sharp

Decl. (dkt. #72) ¶ 24.) Wolny also testified that in mid-December 2015, Curelli “stated

Fraser had a procedure for testing and discovery of the lead.” (Wolny Dep. (dkt. #59)

71:17-72:7.) Although plaintiffs purport to dispute that (Pls.’ Resp. to Interlake’s PFOF

(dkt. #110) ¶ 36), Curelli testified that Fraser did have a lead remediation policy at that




16
  Of course, plaintiffs contend that Interlake never relinquished control over the Jackson. This is
one of the major disputes remaining.


                                               16
time. (Curelli Dep. (dkt. #57) 100:9-11.) Plaintiffs dispute this as well. (Pls.’ Resp. to

Interlake’s PFOF (dkt. #110) ¶ 37.)17

       On January 6-7, 2016, an OSHA inspector visited Fraser Shipyards. The inspector,

Keriann Perna, voiced concerns to Curelli about ventilation and smoke on the Jackson,

which he then summarized to others. (Curelli Dep. (dkt. #57) 107:12-14, 108:15-19,

109:12-18.) Curelli testified that he could not remember the lead testing performed after

the OSHA inspector’s January visits, but recalled that “it was a topic of discussion . . . a

point of discussion for all the supervisors to re-emphasize using the . . . existing policy.”

(Id. at 114:7-19.)

       For his part as Interlake’s onsite representative, Wolny asserts that he was informed

that lead remediation procedures would be handled by Fraser during a January 8, 2016,

meeting. While plaintiffs argue that this testimony is inaccurate (Pls.’ Resp. to Interlake’s

PFOF (dkt. #110) ¶ 39), Wolny’s Weekly Repower Reports beginning on January 8

specifically noted that Fraser “requires a procedure to deal with the discover[y] of lead

paint.” (Weekly Repower Reports (dkt. #79-2) 14, 21, 27, 32, 36, 42, 47, 52, 57, 64, 75,

84.) On January 14, 2016, Interlake’s safety manager Sam Allgood also emailed Interlake’s

Senior VP Bob Dorn, advising that

              Fraser is treating areas and components of the engine room as
              if there is lead paint. However, they do not have a written
              policy; they have not done any testing. And it doesn’t appear
              that they are monitoring as if there is lead paint. l believe this
              a general industry requirement as per 29 CFR 1910.1025, . . . .
              I mentioned to [Curelli] that it is a valid concern and should

17
   Fraser purports to dispute these proposed facts, however its responses appear limited to
challenging the materials cited as “not support[ing] the proposed fact[s].” (See Fraser Resp. to
Interlake’s PFOF (dkt. #102) ¶¶ 35-37.)


                                              17
              they start testing I would like to know the results . . .
              especially when our guys, including myself are onboard.

              [Wolny] had a progress meeting late morning today and
              mentioned the concern with lead, or the potential to be
              exposed. It is my understanding that he mentioned this topic
              a few weeks ago and nothing has been done to address his
              concern. Next week we have a follow-up meeting regarding fire
              emergency response items discussed on Tuesday, l plan on
              asking what steps they have taken for this as well.

(Jan. 14, 2016 Email (dkt. #94-8) 2.)       Tellingly, Dorn responded: “Thanks for this

information. This is all on Fraser and compliance should not be directed by us. We should

ask reasonable questions and monitor[]out comes. Please keep me appraised.” (Id.)

       Beginning on January 15, 2016, Wolny’s Weekly Repower Reports noted “Lead

paint -- no test has been         performed” and “Yard does           not have a safety

coordinator/manager.” (Weekly Repower Reports (dkt. #79-2) 27, 32, 36, 42, 47, 52, 57,

64, 75, 84.) By January 22, 2016, Interlake’s Phil Moore “had concern[s] that what the

shipyard had told us was being done may not always be[] followed.” (Moore Dep. (dkt.

#77) 64:16-65:1.) 18 Similarly, Wolny’s Weekly Repower Report #15, reported:

             Late on March 25th two workers had gone to the hospital and
             were tested for lead poisoning, both came back positive. The
             yard brushed it off stating that they were “looking for time off”.
             March 28th more workers had gone for lead poisoning testing,
             their results came back positive as well, on the 29th the yard
             shut down all work in the engine room. (With the exception
             of three welders that continued welding on the reduction gear
             and main engine foundations). All workers that have been on
             the ship have now been tested for lead poisoning and a clean-
             up contractor has been hired to abate the lead in the areas that
             will be disturbed. Unfortunately, the yard did not take any
             advice from Interlake at the beginning of the project and many

18
  Phil Moore became Interlake’s vice president of engineering in November 2016. (Moore Dep.
(dkt. #77) 8:18-22.)


                                            18
              weeks after that, if they had this could have been avoided.

(Weekly Repower Report (dkt. #79-2) 93.)

       The repowering project was shut down in March 2016. Before that, Fraser never

informed Interlake’s Wolny that lead levels on the Jackson violated OSHA exposure limits,

and Fraser contends that it did not know that any limits were exceeded. (See Fraser’s Resp.

to Interlake’s PFOF (dkt. #102) ¶ 40.) Wolny did not use personal protective equipment

while aboard the Jackson during the time period in which plaintiffs allege they were exposed

to excessive amounts of lead. (Wolny Dep. (dkt. #59) 132:23-133:8 (testifying that had

he been informed about the risk of lead exposure he would have “wor[n his] PPE”). The

Centers for Disease Control ultimately identified at least 357 workers who may have been

exposed to lead at Fraser Shipyards between December 2015 and March 2016. By March

28, 2016, emergency departments had informed the Minnesota and Wisconsin

Departments of Health, and Minnesota Poison Control System that shipyard workers had

high blood lead levels related to their work on the Jackson. Before work on the Jackson was

shut down, Fraser admits that it lacked proper protections to prevent particulates on

clothing from migrating into the locker room and cafeteria.



   F. Insurance Requirements and the Shipbuilding Contract

       The Shipbuilding Contract detailed that Interlake

              shall not be responsible or liable for personal injury or death of
              any employee, contractor, or independent contractor of
              [Fraser] arising out of or in any way connected with the
              performance of this Contract . . . and [Fraser] shall indemnify,
              protect, defend (with counsel of [Interlake’s] choosing) and
              hold harmless [Interlake] and all of [Interlake’s] officers,
              agents, and employees and [Interlake’s] vessel from any and all


                                             19
               claims, suits, and judgments against [Interlake] from any and
               against all claims, costs, expenses, actions, proceedings, suits,
               demands and liabilities whatsoever arising out of or in
               connection with such personal injury or death.

(Shipbuilding Contract (dkt. #72-1) 22.) Likewise, Fraser agreed to “maintain policies of

insurance” “[d]uring the entire period of construction to and including the Redelivery

Date,” including “Comprehensive General Liability or Marine Liability/Ship Repairer’s

insurance . . . against bodily injury, death and property damage,” which would “specifically

cover the contractual liabilities” assumed in the Shipbuilding Contract. (Id. at 19.) 19 This

insurance policy needed to “delete any provisions that might exclude coverage to

[Interlake] for claims by [Fraser’s] employees on the grounds of that employment

relationship.” (Id.)

       Capstan’s Dave Steininger, 20 a business manager, informed Interlake on August 22,

2015, that “[w]e are working on finalizing the insurance requirements as stipulated in the

contract. As of now I do not see any issues with procuring this level of insurance.” (Aug.

22, 2015 Email (dkt. #107-1) 2.) Steininger emailed Interlake on November 22, 2015,

saying that he “hope[d] to have the certificate out the week of the 30th for you to review

prior to the boat[’]s arrival.” (Nov. 22, 2015 Email (dkt. #107-2) 2.) At that time, he

also expressed being “comfortable that we are fully insured.” Even so, Interlake and Fraser

dispute whether Steininger was referring to owner furnished equipment or another



19
  The Redelivery Date was defined by the Shipbuilding Contract as a date “on or before the close
of business on June 28, 2016” (Shipbuilding Contract (dkt. #72-1) 7-8), yet the Jackson was not
returned to Interlake until September 25, 2016.

20
  Interlake contends that Steininger actually worked for Fraser, but this distinction is unlikely to
be material. The court notes that his email address has a capstancorp.com domain name.


                                                20
insurance requirement.     (Fraser’s Resp. to Interlake’s Add’l PFOF (dkt. #131) ¶ 2.)

Regardless, on December 11, 2015, Interlake received a Certificate of Liability Insurance

reflecting Fraser’s liability insurance from October 2015 until October 2016.              (See

Certificate of Liability Ins. (dkt. 364-4) 2.) While the Certificate did not specifically

include information about a lead exclusion, it did reference the insurance policy with that

exclusion.   Moreover, the Marine General Liability insurance policy Fraser obtained

included 28 exclusions.

       Interlake tendered its defense of this lawsuit to Fraser under Article 10 of the

Shipbuilding Contract on October 27, 2017. Fraser denied the tender on November 3,

2017. During the repowering project, Fraser had marine general liability with Travelers

Property Casualty Company of America -- Policy ZOL-13T50416-ND -- which listed

Interlake as an additional insured, but contained an exclusion for “[l]oss, injury, demand

or expense arising out of the actual, alleged or threatened absorption, ingestion or

inhalation of asbestos, lead, biphenyl, silica or benzene . . . or existence of asbestos, lead,

biphenyl, silica or benzene in any form.” (Travelers Policy (dkt. #71-3) 40.) On October

27, 2017, Interlake also attempted to tender its defense of this lawsuit directly to Travelers

under Fraser’s insurance policy. Travelers rejected that tender as well under the lead

exclusion on December 22, 2017.



                                         OPINION

       Before the court are three motions for summary judgment: (1) Interlake’s motion

on plaintiffs’ claims; (2) Interlake’s motion on its crossclaims against Fraser; and

(3) Fraser’s motion on plaintiffs’ claims and Interlake’s crossclaims. Summary judgment


                                              21
is appropriate if the moving party establishes “that there is no genuine dispute as to any

material fact” and it “is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The district court is not “to weigh the evidence and determine the truth of the matter but

[rather] to determine whether there is a genuine issue for trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). If a reasonable factfinder could not find for the non-

moving party based on the record as a whole, summary judgment is appropriate. Tajonera

v. Black Elk Energy Offshore Operations, L.L.C., Nos. 13-0366, 13-0550, 13-5137, 13-2496,

13-5508, 13-6022, 13-6099, 13-6413, 14-374, 2014 WL 5113322, at *7 (E.D. La. Oct.

10, 2014) (citing Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986)). As

in Holder, there are simply too many material facts in dispute to grant summary judgment,

at least as to plaintiffs’ claims and Interlake’s crossclaims.



I. Claims Against Interlake

       As both plaintiffs and Interlake recognize, this court already addressed in Holder a

number of questions regarding the applicability of § 905(b) and the duties Interlake owed

to those working at Fraser Shipyards. While Interlake contends that “the new evidence,

authorities, and arguments” raised in this case entitle it to summary judgment (Interlake

Mot. Summ. J. on Pls.’ Claims Opening Br. (dkt. #67) 2), the court simply disagrees. More

specifically, the factual record has not changed significantly enough to (1) remove the

“vessel” question from the jury or (2) conclude that Interlake breached or lacked any duties

to plaintiffs. As more fully set forth in Holder, 288 F. Supp. 3d at 930-32, 934-39, factual

disputes precluding summary judgment include whether:




                                              22
       •   The Jackson was a “vessel”; 21

       •   Interlake had control over the Jackson;

       •   The risks of lead exposure were inherent in Fraser’s work;

       •   Interlake had actual knowledge of the risk posed to workers by the lead paint;
           and

       •   Fraser’s handling of the lead paint was “obviously improvident.”

Accordingly, Interlake’s motion for summary judgment on plaintiff’s claims will be denied.



II. Claims Against Fraser

     A. Borrowed Employee Doctrine

       As in Holder, Fraser Shipyards contends that it was plaintiffs’ “borrowing employer.”

(Fraser Opening Br. (dkt. #62) 1.) Plaintiffs contend that factual disputes here “should

preclude summary judgment and be submitted to the ultimate trier of fact.” (Pls.’ Opp’n

to Fraser’s Mot. Summ. J. (dkt. #88) 4.) As in Holder, the parties frame their arguments

under the nine-factor test from Capps v. N.L. Baroid-NL Industries, Inc. (See Fraser Opening

Br. (dkt. #62) 3 (citing to the test); Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt. #88) 3-4

(same); see also) Holder, 288 F. Supp. 3d. at 940 (citing Capps, 784 F.2d 615, 616-17 (5th

Cir. 1986)).

       Of the plaintiffs in this case, Holden presents facts closest to those presented by the

plaintiff in Holder, because both were employed by Tradesmen and assigned to Fraser under

the Client Services Agreement. Unlike Holder, however, where a vast majority of the nine


21
    In fairness, Interlake has provided more detail than in Holder regarding the extent of the
renovations made to the Jackson during the repowering project, calling into greater question whether
it qualified as a “vessel” for some or part of that project, but not so much that summary judgment
is appropriate given the considerations required. See generally Holder, 288 F. Supp. 3d at 930-32.


                                                23
Capps factors weighed in favor of finding borrowed employee status -- making the LHWCA

his only recourse against Fraser-- there are too many factual disputes here for the court to

reach the same conclusion as to any of the plaintiffs.


       1. Who has control over the employee and the work he is performing,
          beyond mere suggestion of details or cooperation?

       As to the most important Capps factor, Fraser contends that it controlled Holden

and his work based on: (1) its agreement with Tradesmen, which provided that Fraser was

“solely responsible for directing, supervising and controlling Tradesmen employees as well

as their work”; and (2) the contention that “[a] Fraser foreman directed, supervised,

controlled, and monitored Holden’s work on a daily basis.” (Fraser Opening Br. (dkt. #62)

3.) Plaintiffs do not dispute the contractual language relied upon by Fraser in (1), but they

object that the affidavit of Farkas does not establish that Fraser -- through foreman

Timothy Pierce or otherwise -- monitored, supervised, controlled or directed Holden’s work

as set forth in (2). (Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt. #88) 6-7.)

       As to Pekkala and Perrin, Fraser contends that: (1) “CJS was just as much a lending

employer to Fraser as Tradesmen” (Fraser Reply to Pls.’ Opp’n (dkt. #119) 3); and (2) it

exercised control over their work, as it “controlled the general direction of workers supplied

by CJS” and “exercised control-in-fact” over their work (Fraser Opening Br. (dkt. #62) 5-

6, 8-9). Plaintiffs again agree that the contract gave Fraser the right of “general control,”

but note that the contract also characterizes CJS as an “Independent Contractor” and

required CJS to provide, among other things, “competent supervision.” (Pls.’ Opp’n to

Fraser’s Mot. Summ. J. (dkt. #88) 8.) Plaintiffs further dispute the assertion that Fraser



                                             24
actually did supervise these plaintiffs’ work, and again they argue that the Farkas affidavit

is insufficient to establish control. (Id. at 9.)

       Because there appears to be legitimate factual disputes, this factor does not weigh

in favor or against borrowed employee status.


       2. Whose work is being performed?

       Fraser contends that Holden was working on its behalf (Fraser Opening Br. (dkt.

#62) 3), while plaintiffs contend Fraser has failed to put forward admissible evidence

regarding this factor, also making it neutral or weightless. (Pls.’ Opp’n to Fraser’s Mot.

Summ. J. (dkt. #88) 11.) In Holder, this court explained that “[b]ecause Tradesmen’s

business involved providing skilled employees to other companies, Holder was not

performing work for Tradesmen, at least not directly.” (Id. at 10-11 (quoting Holder, 288

F. Supp. 3d at 942).)         The court sees no reason for the analysis to differ here. 22

Accordingly, this factor weighs in favor of borrowed employee status, at least as to Holden.

       As to Pekkala and Perrin, there is a question about whether their work was

furthering the business of Fraser or CJS. If CJS was a subcontractor instead of a company

renting out laborers, then it is likely that these plaintiffs were furthering the business of

CJS. Accordingly, there are facts in dispute as to Pekkala and Perrin.


       3. Was there an agreement, understanding, or meeting of the minds
          between the original and the borrowing employer?

       As to Holden, Fraser and plaintiffs agree that the court’s analysis in Holder results


22
  Plaintiffs also argue that “a reasonable juror could just as easily find that the work was furthering
Interlake’s business, as opposed to Fraser’s.” (Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt. #88) 11.)
The court rejected a similar argument in Holder.


                                                 25
in this factor weighing in favor of borrowed employee status. (See Fraser Opening Br. (dkt.

#62) 4; Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt. #88) 11.)                 However, as to the

remaining plaintiffs, the same factual disputes as to whose business was being furthered

preclude a finding that there was a meeting of the minds between CJS and Fraser. For

Pekkala and Perrin, this factor carries no weight at summary judgment.


       4. Did the employee acquiesce in the new work situation?

       Fraser argues that plaintiffs objectively acquiesced to working for or under the

direction of Fraser. (Fraser Opening Br. (dkt. #62) 4, 6, 9.) In response, plaintiffs contend

that they could not acquiesce to a work situation involving exposure to lead unless provided

with this vital information. (Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt. #88) 14 (quoting

Langfitt v. Fed. Marine Terminals, Inc., 647 F.3d 1116, 1126 (11th Cir. 2011) (“It plainly

would be unfair, we have acknowledged, to bar an employee from bringing tort actions

against a negligent principal when the employee did not have an opportunity to evaluate

the risks posed by the new employment and to assume them consciously.”).) 23

       As Fraser argues (Fraser Reply to Pls.’ Opp’n (dkt. #119) 5), however, this factor

presents an objective question: “whether [plaintiff] had an opportunity to observe the

conditions under which he was working and whether, after such an opportunity, he chose

to continue working.” Holder, 288 F. Supp. 3d at 942 (quoting Barrios v. Freeport-McMoran

Res. Partners Ltd., Civ. A. Nos. 93-0092, 1994 WL 90456, at *4 (E.D. La. Mar. 11, 1994)).




23
   Plaintiffs did not make this argument in Holder, resulting in this court relying on other portions
of Langfitt to find that Holder had objectively acquiesced in the conditions of his employment (that
he had agreed to be lent out by agreeing to work for Tradesmen).


                                                26
At Tradesmen’s direction, Holden began working at Fraser Shipyards in January 2016, and

he continued to work there into either February or March of 2016. Perrin worked at Fraser

Shipyards from the end of January until the end of March 2016, and Pekkala worked until

late July 2016. While these periods would have given them ample opportunity to observe

their working conditions, Fraser offers nothing to suggest that plaintiffs were aware of the

specific presence of lead. Accordingly, this factor weighs against borrowed employee status.


       5. Did the original employer terminate his relationship with the employee?

       As in Holder, Fraser contends that: “Tradesmen had no meaningful control over

Holden during his work at Fraser.” (Fraser Opening Br. (dkt. #62) 4.) Plaintiffs argue in

response that “if Mr. Holden had issues with his employment, including receiving payment,

he had to raise those issues with Tradesmen.” (Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt.

#88) 16.) This is not meaningfully different from the situation in Holder. In both cases,

Tradesmen was responsible for paying the plaintiffs, withholding taxes and paying

insurance premiums. Accordingly, this factor weighs in favor of borrowed employee status

as to Holden.

       As to Perrin and Pekkala, Fraser contends that CJS “had no meaningful control

over” their work because “Fraser directed, supervised, controlled, and monitored” their

work and CJS “only” provided these plaintiffs with their paychecks. (Fraser Opening Br.

(dkt. #62) 7, 10.) As plaintiffs note, however, whether Fraser supervised these plaintiffs

is disputed, and the contract required CJS to provide “competent supervision.” (Pls.’

Opp’n to Fraser’s Mot. Summ. J. (dkt. #88) 16-17.) Accordingly, this factor cannot be

weighed in favor of or against Fraser on summary judgment because of factual disputes as


                                            27
to Perrin and Pekkala.


          6. Who furnished tools and place for performance?

          Fraser further notes, as in Holder, that it provided Holden with certain safety

equipment, heavy equipment, and the place for performance. (Fraser Opening Br. (dkt.

#62) 4.) Plaintiffs respond that this factor is “neutral at best” because Holden “brought

all of his own hand tools,” and Fraser merely supplied other work supplies and equipment

and Interlake provided the place of performance -- the Jackson. (Pls.’ Opp’n to Fraser’s

Mot. Summ. J. (dkt. #88) 17.) Plaintiffs are correct, and this factor is neutral as to Holden.

          As to Perrin, there are disputes requiring factfinding, in light of his deposition

testimony that he brought none of his own tools and his interrogatory response that

suggests he brought his own “hand tools” and protective gear. 24         Regardless, he was

provided with heavy equipment and the jobsite. The parties agree that Pekkala did not

bring his own tools. (Fraser Opening Br. (dkt. #62) 7; Pls.’ Opp’n to Fraser’s Mot. Summ.

J. (dkt. #88) 17.) Accordingly, this factor weighs in favor of borrowed employee status for

Pekkala and Perrin.


          7. Was the new employment over a considerable length of time?

          The parties agree that this factor is neutral for Holden because he worked for less

than two months. (Fraser Opening Br. (dkt. #62) 4; Pls.’ Opp’n to Fraser’s Mot. Summ.

J. (dkt. #88) 18.) Likewise, as Fraser concedes (Fraser Opening Br. (dkt. #62) 10), Perrin’s

slightly more than two-month employment is neutral. Finally, as to Pekkala, as noted



24
     See discussion supra n.7.


                                              28
above, he worked at Fraser Shipyards for nearly six months, which is a considerable amount

of time and weighs in favor of his borrowed employee status.


      8. Who had the right to discharge the employee?

      Fraser again argues that Holder dictates how to weigh this factor because Holden

was subject to the same Fraser-Tradesmen agreement giving Fraser the “sole discretion” to

release a Tradesmen employee from Fraser Shipyards. (Fraser Opening Br. (dkt. #62) 5

(citing Holder, 288 F. Supp. 3d at 943).) Plaintiffs concede this point. (Pls.’ Opp’n to

Fraser’s Mot. Summ. J. (dkt. #88) 19.) Accordingly, this factor weighs in favor of borrowed

employee status for Holden.

      While Fraser contends that it had the right to discharge the other plaintiffs as well,

its ability to do so is in fact disputed with respect to both Pekkala and Perrin. (Compare

Fraser Opening Br. (dkt. #62) 8, 10 with Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt. #88)

19-20.) Accordingly, for both, this factor requires factfinding and cannot be weighed.


      9. Who had the obligation to pay the employee?

      The parties agree that Fraser paid Tradesmen and Tradesmen then paid Holden as

in Holder. (Fraser Opening Br. (dkt. #62) 5 (citing Holder, 288 F. Supp. 3d at 943-44);

Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt. #88) 20.) Accordingly, this factor also weighs

in favor of borrowed employee status for Mr. Holden.

      Similarly, plaintiffs Pekkala and Perrin were paid by CJS, and CJS paid their pension

fund and social security contributions, but the contract required CJS to agree to “use all

Project payments to pay its Project subcontractors and suppliers, and that all such




                                            29
payments made by . . . Contractor to Subcontractor, are made in trust for the use and

benefit of Subcontractor’s project employees, subcontractors, and suppliers” after Fraser

paid CJS “for the satisfactory performance of the Subcontractor’s Work at the CURRENT

CONTRACT LABOR RATES.” (Master Agreement (dkt. #63-3) 4.) Since the money

CJS ultimately used to pay the plaintiffs again came from Fraser, this factor would also

weigh in favor of borrowed employee status.


      10. Overall Weights of Factors

      Unlike in Holder, there are too many factual disputes in applying the nine Capps

factors for the court to conclude at summary judgment whether the borrowed employee

doctrine controls, although a strong argument could be made as to Holden. Even as to

Holden, the most important factor remains in dispute, two factors are neutral and one

factor weighs against application of the doctrine.     Therefore, the underlying factual

disputes discussed above must be resolved by a jury before the court can decide the

application of the doctrine as a matter of law. See Tajonera, 2014 WL 5113322, at *9

(explaining that “factual disputes concerning each factor should be submitted to the fact-

finder prior to the Court making its ruling on whether the employee was a borrowed

employee at the time of his alleged injury”). Accordingly, Fraser’s motion for summary

judgment on plaintiffs’ status under the borrowed employee doctrine will be denied.



   B. Plaintiffs’ Request for Punitive Damages

      Next, Fraser seeks summary judgment on plaintiffs’ claims for punitive damages.

(Fraser Opening Br. (dkt. #62) 11.) As discussed above, Fraser is not entitled to summary



                                           30
judgment on the borrowed employee doctrine, so the court will consider its alternative

bases for precluding a punitive damages award under maritime and Wisconsin law. 25

Fraser’s argument basically boils down to “the evidence of record is insufficient” to support

an award of punitive damages because: (1) its “conduct does not rise to the level of

deliberate indifference necessary to establish the wanton, willful, or outrageous conduct

required . . . for punitive damages under general maritime law”; and (2) “the record does

not establish by clear and convincing evidence a showing of the level of evil intent,

maliciousness, or purposeful and intentional disregard of the plaintiffs’ rights to support

an award of punitive damages” under Wisconsin law. (Id. at 12-14.)

       As both Fraser and plaintiffs note, punitive damages are generally available under

maritime law where defendant’s conduct is “wanton, willful, or outrageous.” Atl. Sounding

Co. v. Townsend, 557 U.S. 404, 414 n.4 (2009); see also Thomas J. Schoenbaum, Admiralty

& Mar. Law § 5-10 (6th ed. 2018) (“To recover punitive damages, the claimant must show

deliberate wrongdoing -- willful, wanton, grossly negligent, or unconscionable conduct that

shows a callous disregard for the rights of others -- the equivalent of mens rea in criminal

law.” (citing In re Marine Sulphur Queen, 460 F.2d 89, 105 (2d Cir. 1972); Collins v. A.B.C.

Towing LLC, 2016 AMC 170 (E.D. La. 2015))). Similarly, under Wisconsin law a “plaintiff


25
   Fraser’s assertion that “[t]he LHWCA does not include a provision for punitive damages, and
consequently, Fraser is entitled to summary judgment on plaintiffs’ claims for punitive damages”
obviously depends on its argument that Fraser was plaintiffs’ borrowing employer under the
LHWCA. (See Fraser Opening Br. (dkt. #62) 11; Fraser Reply to Pls.’ Opp’n (dkt. #119) 7.) While
plaintiffs spend nearly four pages addressing the appropriateness of punitive damages under the
LHWCA and maritime law generally, the cases cited address § 905(b) -- vessel liability -- not
§ 905(a) -- employer liability -- (Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt. #88) 23-26) which,
according to Fraser, should apply. Accordingly, any preclusive effect of LHWCA on an award of
punitive damages will have to await the jury’s resolution of the factual disputes underlying
application of the borrowed employee doctrine.


                                              31
may receive punitive damages if evidence is submitted showing that the defendant acted

maliciously toward the plaintiff or in an intentional disregard of the rights of the plaintiff.”

Wis. Stat. Ann. § 895.043(3).

       Here, Fraser is not entitled to summary judgment under either standard. This is

because plaintiffs have “ma[d]e a prima facie case from which a jury could reasonably

conclude that Fraser acted with the requisite degree of conduct to warrant the imposition

of punitive damages” under either Wisconsin or Maritime law as seen by the factual

background detailed above. (Pls.’ Opp’n to Fraser’s Mot. Summ. J. (dkt. #88) 32; id. at

27-32.) Assuming sufficient evidence is admitted at trial to support an inference that

Fraser acted with deliberate indifference to the risks faced by plaintiffs and other workers

on the Jackson, as would appear in the record before the court on summary judgment, then

the trier of fact may have the discretion to award punitive damages.



III. Crossclaims Against Fraser

       Finally, Interlake asserts two crossclaims against Fraser Shipyards. (See Amend.

Answer (dkt. #43) 25-28.) First, Interlake seeks a declaration that Article 10(d)(i) of the

Shipbuilding Contract was valid and required Fraser to defend and indemnify Interlake.

(Id. at 25-26.) Second, Interlake alleges that Fraser breached the Shipbuilding Contract

by failing to provide insurance coverage as required. (Id. at 26-27.) Both Fraser and

Interlake seek summary judgment on these crossclaims. (Fraser Mot. Summ. J. (dkt. #60)




                                              32
1; Interlake Mot. Partial Summ. J. (dkt. #68) 1-2). 26 For reasons already addressed and

explained further below, the record here precludes entry of summary judgment on the first

crossclaim, but only part of the second.



     A. Indemnification Claim

       As noted previously, the Shipbuilding Contract requires Fraser to “indemnify,

protect, defend (with counsel of [Interlake’s] choosing) and hold [Interlake] harmless . . .

from any and all claims, suits, and judgments . . . arising out of or in connection with such

personal injury or death” of Fraser’s “employee, contractor, or independent contractor.”

(Shipbuilding Contract (dkt. #72-1) 22.) Interlake contends that this language entitles it

to be indemnified for any injuries suffered by plaintiffs while working on the Jackson.

(Interlake Partial Summ. J. Opening Br. (dkt. #69) 5-6.) However, the LHWCA provides

that “the employer shall not be liable to the vessel . . . directly or indirectly and any

agreements or warranties to the contrary shall be void.” 33 U.S.C. § 905(b); Schoenbaum,

supra, § 7-19 (“Vessels, therefore, may not obtain indemnity or contribution even by

contract from a stevedore or other maritime employer for amounts paid because of liability

to an injured longshoreman.”). Moreover, as discussed above, whether the Jackson was a

vessel remains a question for the jury to determine.

       Fraser argues further that even if the Jackson was not a vessel during plaintiffs’ work,



26
   In part, Fraser argues that it is entitled to summary judgment on the crossclaims arising from
Holden’s injuries because he did not work on the repowering project, but rather on work under a
separate purchase order that did not contain similar provisions. (Fraser Opening Br. (dkt. #62)
14.) However, since the type of work Holden did is disputed for reasons discussed already, Fraser
is not entitled to summary judgment on this basis, and the following will treat Holden like the other
plaintiffs for purposes of considering Interlake’s crossclaims against Fraser at summary judgment.


                                                33
Interlake still is not entitled to indemnification under the LHWCA (Fraser Reply to

Interlake’s Opp’n (dkt. #128) 6-7), while Interlake disagrees, arguing that “as written,”

§ 905(b) “does not bar contractual indemnity claims by non-vessels” (Interlake Reply to

Fraser’s Opp’n (dkt. #133) 6). While “[n]on-vessel third parties . . . may not maintain

actions for tort-based indemnity or contribution against the employer” under the LHWCA,

however, “[a] vessel may enforce an indemnity contract or contribution against a stevedore

that is not the employer of the injured longshoreman” and “[a] non-vessel may also enforce

an indemnity contract against a maritime employer.” Schoenbaum, supra, § 7-19 (citations

omitted); see also Smith v. United States, 980 F.2d 1379, 1380 (11th Cir. 1993) (holding

that the employer was “not insulated from its contractual obligation to indemnify a non-

vessel”) (adopting Pippen v. Shell Oil Co., 661 F.2d 378 (5th Cir. 1981)). Accordingly, for

reasons already discussed, neither side is entitled to summary judgment on Interlake’s

indemnification claim because there are too many facts in dispute to resolve on summary

judgment:    (1) whether Fraser was the borrowing employer of the plaintiffs; and (2)

whether the Jackson was a vessel at the time plaintiffs were injured. Both of these issues

should be resolved in the first two phases of trial.



   B. Additional Insured Claims

       To begin, Fraser argues that it is entitled to summary judgment on any other claim

under the Shipbuilding Contract because liability would violate the § 905(b) prohibition

on direct or indirect liability of employers to vessels. (Fraser Opening Br. (dkt. #62) 16.)

As just reviewed, however, whether Fraser qualifies as an “employer” and whether the

Jackson qualifies as a “vessel” are both in dispute. Even so, vessels are able to sue employers


                                              34
for the breach of an additional assured contract. See Voisin v. O.D.E.C.O. Drilling Co., 744

F.2d 1174, 1175 (5th Cir. 1984); id. at 1177 (“Neither [§ 905(b)] nor its legislative history

suggest that additional assured clauses such as the one before us are a proscribed form of

indirect liability.”); see also Schoenbaum, supra, § 7-19. “[A]n agreement as to which party

should bear the burden of procuring insurance is not an illegal contract of indemnity under

section 905(b).” Voisin, 744 F.2d at 1178. Accordingly, Fraser would not be entitled to

summary judgment on this basis, even if it were plaintiffs’ borrowing employer and the

Jackson were a vessel.

       Turning to Fraser’s insurance requirements under the Shipbuilding Contract,

Interlake contends that Fraser breached “by obtaining an insurance policy that did not

cover Interlake for bodily injury claims brought by Fraser’s employees (i.e., Plaintiffs) on

the grounds of that employment relationship.” (Interlake Mot. Partial Summ. J. Opening

Br. (dkt. #69) 3.) Fraser responds that it did not need to obtain insurance without a lead

exclusion, rather the Shipbuilding Contract required the deletion of provisions that could

exclude coverage of its employees’ claims against Interlake “on the grounds of that

employment relationship.” (Fraser Opp’n to Interlake’s Mot. for Partial Summ. J. (dkt.

#101) 1, 4.) More specifically, Fraser contends that “on the grounds of that employment

relationship” is limited to “claims relating to the arrangement between Fraser and its

employees,” and does not apply to plaintiffs’ claims because: (1) plaintiffs were borrowed

-- not actual -- employees; (2) the phrase referred to the Employment-Related Practices and

Employee Benefits Liability Exclusions contained in the insurance policy; (3) the

“employment relationship” was unrelated to lead exposure; and (4) since the Shipbuilding



                                             35
Contract did not expressly require the deletion of the lead exclusion, such a requirement

should not be inferred. (Fraser Reply to Interlake’s Opp’n (dkt. #128) 3-5.) On the other

hand, Interlake advocates a broader meaning: that plaintiffs’ claims qualify as “on the

grounds of” their “employment relationship” because they allege lead poisoning caused by

hazardous work conditions. (Interlake Opp’n to Fraser’s Mot. Summ. J. (dkt. #106) 3-4.)

       Courts charged with contract construction aim “to ascertain the true intentions of

the parties as expressed by the contractual language” with the purpose of “determin[ing]

what the parties contracted to do as evidenced by the language they saw fit to use.” State

ex rel. Journal/Sentinel, Inc. v. Pleva, 155 Wis. 2d 704, 711, 456 N.W.2d 359, 362 (1990).

As such, “an agreement should be given a reasonable meaning so that no part of the

contract is surplusage.” Id. Likewise, “[l]itigants should not be able to resort to rules of

construction for the purpose of modifying the contract or creating a new contract; and a

court need not resort to either construction or case law to bolster its recognition of that

plain meaning.” Garriguenc v. Love, 67 Wis. 2d 130, 135, 226 N.W.2d 414 (1975).

       Here, the court agrees with Fraser and Interlake that the language in the

Shipbuilding Contract is unambiguous. 27 Article 10(a)(i)(B) requires Fraser to “maintain

policies of insurance” “[d]uring the entire period of construction,” including

“Comprehensive General Liability or Marine Liability/Ship Repairer’s insurance . . . against

bodily injury, death and property damage,” which would “specifically cover the contractual

liabilities” assumed therein. (Shipbuilding Contract (dkt. #72-1) 19.) “Such insurance”




27
 “Words or phrases in a contract are ambiguous when they are reasonably or fairly susceptible to
more than one construction.” Garriguenc, 67 Wis. 2d at 135.


                                              36
also “shall delete any provisions that might exclude coverage to [Interlake] for claims by

[Fraser’s] employees on the grounds of that employment relationship.” (Id.)

       While this last clause requires that the insurance obtained not exclude claims by

employees on the grounds of their employment relationship with Fraser, it literally says

nothing about the types of claims that Fraser’s employees could bring, only that the

insurance coverage could not be denied based on the claimant’s status as a Fraser employee.

The parties understandably focus on Fraser’s insurance policy’s exclusions for “[l]oss,

injury, demand or expense arising out of the actual, alleged or threatened absorption,

ingestion or inhalation of asbestos, lead, biphenyl, silica or benzene . . . or existence of

asbestos, lead, biphenyl, silica or benzene in any form.” (Travelers Policy (dkt. #71-3)

40.) Those exclusions are obviously not “on the grounds of” any employment relationship,

and thus these exclusions did not result in a breach of the Shipbuilding Contract.

Accordingly, Fraser is entitled to summary judgment on Interlake’s claim that it breached

the Shipbuilding Contract by failing to delete a lead exclusion on the grounds of plaintiffs’

employment relationship with Fraser.

       To the extent that Interlake is asserting a crossclaim for Fraser’s breach of the

Shipbuilding Contract by improperly handling lead paint (see Amend. Answer (dkt. #43)

27), Fraser contends that Interlake failed to provide timely notice. In particular, Fraser

points out that “Interlake was made aware of this claimed failure by [Wolny’s] weekly

reports” starting in January 2016, yet provided no notice of breach until more than a year

and a half later with service of its crossclaims. (Fraser Opening Br. (dkt. #62) 19-20.)

Since the Shipbuilding Contract detailed that Fraser would be “in default” only if it “fails



                                             37
to perform any . . . undertaking of this Contract” and has “failed to cure such failure or

take reasonable steps to cure such failure within fifteen (30) [sic] days of delivery of written

notice of such failure by [Interlake]” (Shipbuilding Contract (dkt. #72-1) 15), Fraser

contends it cannot be in default. To the contrary, Fraser maintains by providing untimely

notice on October 27, 2017 (by tendering the defense of this lawsuit), Interlake denied it

an opportunity to cure the default before the Shipbuilding Contract expired. (Fraser

Opening Br. (dkt. #62) 18.)

       Interlake responds that: (1) it did not need to provide notice; and (2) a contractual

default was not required before it could sue for a breach of contract. (Interlake Opp’n to

Fraser’s Mot. Summ. J. (dkt. #106) 2, 7.) As Interlake points out, the Shipbuilding

Contract specifies remedies for a default “in addition to all other remedies available at law

or in equity.” (Shipbuilding Contract (dkt. #72-1) 16 (emphasis added).) Interlake adds

that if default was required, that condition precedent was met because Interlake did provide

notice to Fraser on October 27, 2017, and Fraser failed to cure. (Interlake Opp’n to

Fraser’s Mot. Summ. J. (dkt. #106) 7.) Finally, covering all its bases, Interlake points out

that even if default was required and unmet, its failure would be excused because Fraser’s

breach is incurable. (Id. at 8.)

       As noted, the Shipbuilding Contract required Fraser’s “Comprehensive General

Liability or Marine Liability/Ship Repairers insurance” to “specifically cover the contractual

liabilities” assumed by Fraser under the contract. (Shipbuilding Contract (dkt. #72-1)

19.) The Shipbuilding Contract’s “Scope of Work” detailed that “it is the Contractor’s

responsibility to safely remove any and all asbestos and lead paint that is disturbed as a



                                              38
result of this conversion, all to the requirements of all local, state, and federal regulations.”

(Id. at 43.) 28 Accordingly, Fraser was contractually bound to remove lead paint disturbed

during the project safely.

          Since the Shipbuilding Contract provides specific remedies for default that are “in

addition to all other remedies available at law or in equity” (Id. at 15-16), neither default

nor notice and an opportunity to cure were a prerequisite for Interlake to bring a breach

of contract claim against Fraser. Because Fraser was required to have insurance to cover

its “contractual liabilities,” which included safely removing disturbed lead paint, and the

insurance policy obtained excluded injuries “arising out of the actual, alleged or threatened

absorption, ingestion or inhalation of . . . lead,” Fraser appears to have breached the

Shipbuilding Contract. Nevertheless, unless Fraser is found to have failed to remove

disturbed lead paint safely, then there is no breach of the Shipbuilding Contract, even if it

failed to obtain proper insurance.         Accordingly, Interlake is not entitled to summary

judgment at this point. See Northwestern Motor Car, Inc. v. Pope, 51 Wis.2d 292, 296, 187

N.W.2d 200 (1971) (explaining that in Wisconsin, a breach of contract claim requires a

valid contract, a breach thereof and damages caused by the breach). 29 Accordingly, should


28
  The Shipbuilding Contract also “incorporate[s]” the Scope of Work as “an integral part of this
Contract.” (Shipbuilding Contract (dkt. #72-1) 6.)

29
     The Shipbuilding Contract provides that

                 The validity, construction, performance, enforcement and
                 interpretation of this Contract shall be governed by and determined
                 in accordance with the General Maritime Law and statutes of the
                 United States and, where such law and statutes are inapplicable, by
                 the laws of the State of Wisconsin applicable to contracts made and
                 performed in said State, without regard to conflict of law provisions.



                                                  39
Fraser be found negligent during the liability phase of trial, the court will consider how

best to determine what damages, if any, are appropriate for Fraser’s breach of contract.

(Interlake Partial Summ. J. Opening Br. (dkt. #69) 6.) 30



                                            ORDER

        IT IS ORDERED that:

     1) Defendant Interlake’s motion for summary judgment on plaintiffs’ claims (dkt.
        #66) is DENIED.

     2) Defendant Fraser Shipyards’ motion for summary judgment (dkt. #60) is DENIED
        as to plaintiffs’ claims and GRANTED IN PART and DENIED IN PART as to
        Interlake’s crossclaims, as specified above.

     3) Defendant Interlake’s motion for partial summary judgment on its crossclaims
        against Fraser (dkt. #68) is DENIED.

     4) Plaintiffs’ motion to strike new evidence submitted by Fraser in its reply brief (dkt.
        #126) is DENIED.

     5) Plaintiffs’ motion to strike new evidence contained in Phil Moore’s declaration (dkt.
        #136) is DENIED.

     6) Plaintiffs’ motion to supplement the summary judgment record (dkt. #156) is
        GRANTED.

        Entered this 30th day of October, 2018.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge



(Id. at 33.)

30
   For example, the Shipbuilding Contract precludes Fraser and Interlake from being liable to each
other “for any consequential, incidental, indirect or punitive damages of any kind or character.”
(Id. at 17.)


                                               40
